Affirmed and Memorandum Opinion filed June 25, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00951-CR

                    EDDIE JAMES JOHNSON, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 263rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1355729

                 MEMORANDUM                     OPINION


      A jury convicted appellant of aggravated sexual assault of a child and
sentenced him to confinement for fifty years in the Institutional Division of the
Texas Department of Criminal Justice. Appellant filed a notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirement of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by advancing contentions which
might arguably support the appeal and assessing whether any such contentions
could be characterized as non-frivolous. See Gainous v. State, 436 S.W.2d 137
(Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App.
1972); and Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974). A copy of
counsel’s brief was delivered to appellant. Appellant was advised of the right to
examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). As of this date, no pro se response
has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We are not to address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                      PER CURIAM



Panel consists of Justices Boyce, Jamison and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2